IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00232-CR

                       EX PARTE COZY WASHINGTON



                           From the 19th District Court
                            McLennan County, Texas
                          Trial Court No. 2012-2357-C1A


                           MEMORANDUM OPINION


       Cozy Washington filed an appeal of what appeared to be a writ of habeas corpus

filed simultaneously with the trial court. By letter dated August 1, 2013, the Clerk of

this Court notified Washington that his appeal was subject to dismissal because it

appeared the trial court had not ruled on his application for writ of habeas corpus and

therefore, there was no final, appealable order to appeal. See TEX. R. APP. P. 44.3; 26.2.

By the same letter, the Clerk warned Washington that, unless a response showing

grounds for continuing the appeal was filed within 14 days of the date of the letter, the

appeal would be dismissed. More than 14 days have passed, and Washington has not

filed a response.
       Accordingly, the appeal is dismissed.




                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed August 29, 2013
Do not publish
[CR25]




Ex parte Washington                                     Page 2